 In the Matter Of MELLIN-QUINCY MFG; 'CO., INC.andUNITED CON-STRUCTION WORKERS, AFFILIATED WITH THE UNITED MINE WORKERS OFAMERICACase No. 1-C-219.Decided November' 4, 1943DECISIONANDORDEROn September 6, 1943, the TrialExaminerissued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices'and recommending that it cease and desist therefrom and take certainaffirmativeaction, as set out in the copy of, the Intermediate Reportattached hereto.Thereafter, the respondent filed exceptions to theIntermediate Report and a brief in support of the exceptions.TheBoard has considered the rulings of the Trial Examiner at the hearingand finds that no prejudicialerrorwas committed.The rulings arehereby affirmed.The Board has considered the Intermediate Report, the respondent'sexceptions and brief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations made by theTrial Examiner, with the exceptions and qualifications noted below :1.On or about April 1, 1943, the respondent authorized the grantingof a bonus to its employees. In a notice to the employees posted atthe plant on that date, the respondent stated that a bonus of 7 percentwould be paid to employees who worked a full 48-hour week, in orderto prevent loss of production, caused by absenteeism.Evidence wasadduced by the respondent at the hearing to the effect that the absenteeproblem became acute during the preceding year and that the grantingof the bonus was under consideration by themanagementfor severalmonths.No explanation, however, was offered by the respondent asto the particular timing of the bonus. In addition to the bonus grantedon April 1, the respondent' in March of the same year granted wageincreasesto 101 employees out of the total of about 130 employeesengaged at the plant, which it termed individual or merit wage in-creases.The statement of wage increases by months prepared by the53 N. L. R. B., No. 67.366 MELLIN-QUINCYMFG. CO., INC.367respondent shows that, while 101 wage increases were granted in thesingle month of March, only 42 wage increases were given during the4-month period immediately preceding March and only 40 wage in-creases were given during the 3-month period immediately followingMarch.The respondent admitted that some of the March wageincreases were given on March 29; it did not, however, produce therecords which would disclose the dates on which the wage increases inMarch were granted, or the number granted on any given date.More-over, the respondent offered no explanation for granting abnormallylarge number of wage increases in March coincident with the com-mencement of union activities in the plant.The Trial Examinerfound that Union Organizer Crawford arrived at the town of White-field "on or about the last week in March," but we find from the recordthat his arrival actually was about the middle of March. Shortlythereafter, Crawford visited Pilotte at her home and, in the intervalbetween this visit and the meeting of April 1, they together visiteda number of the respondent's employees and discussed with them theadvantages of organization, activities which would not go unnoticedin a town of 1,850 inhabitants in which respondent's plant is the prin-cipal industry.On March 29, 30, and 31, Crawford and others dis-tributed papers and handbills at the entrance to the plant, the distribu-tion of this union literature being admittedly observed by some of therespondent's foremen and other representatives of the management.In view of the foregoing and upon the entire record, we concur inthe Trial Examiner's findings that, on and for several days prior toMarch 29, the respondent had knowledge of the beginning of organiza-tional activities among its employees and that the timing of the wageincrease and bonus was intended to and had the effect of discouragingsuch organizational activities.2.On May 13, 1943, the respondent posted a notice at the plantadvising its employees of the withdrawal by the Union of its peti-tion for certification as bargaining representative.Trial Examiner,although entertaining some doubts as to the propriety of the respond-ent's action, nevertheless concluded that the posting of the notice wasnot violative of the act.We do not agree with this conclusion.Whether employees select a bargaining representative, or what bar-gaining representative they select, is the exclusive concern of the em-ployees and is not a matter with respect to which an employer is legallyunlawful intrusion into the self-organizational activities of the em-ployees.The accuracy of the statements made in the notice is imma-terial, since it was clearly calculated to imply and did carry the impli-cation that the Union had failed to attempt to organize the plant andthat continued affiliation with the Union was therefore useless.Thefact that the respondent deemed it necessary to advise its employees of 368DECISIONS OF NATIONAL LABOR -RELATIONS BOARDthe withdrawal of the petition by the Union, although it hadnot'sim-ilarly advised them of the filing of the petition, is not without signifi-cance.Viewed against the respondent's entire course of conduct, in-eluding anti-union utterances by its supervisory employees, the timingof the wage increase and bonus to counteract organizational activitiesof the Union, and the discriminatory discharge of an employee becauseof union activity, we are satisfied and find that the posting of thenotice was an integral element in a coercive course of conduct pursuedby respondent, and therefore constituted interference, restraint, andcoercion in violation of Section 8 (1) of the Act.ORDERUpon the basis of the foregoing findings of fact and the entirerecord in the case, and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board herebyorders that the respondent, Mellin-Quincy Mfg. Co., Inc., Whitefield,New Hampshire, and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in United Construction Workers,affiliated with the United Mine Workers of America, or in any otherlabor organization of its employees, by discharging or refusing toreinstate any of its employees, or in any other manner discriminatingin regard to their hire and tenure of employment or any term or con-dition of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Laura Pilotte immediate and full reinstatement toher former or substantially equivalent employment, without prejudiceto her seniority and other rights and privileges;(b)Make whole Laura Pilotte for any loss of pay she has sufferedby reason of the respondent's discrimination against her, by paymentto her of a sum of money equal to the amount which she normallywould have earned as wages from April 30, 1943, the date of her dis-criminatory discharge, to the date of the respondent's offer of rein-statement, less her net earnings during said period;(c) Post immediately in conspicuous places in its Whitefield, NewHampshire, plant, and maintain for a period of at least sixty (60)consecutive days from the date of posting, notices to its employeesstating: (1) that it will not engage in the conduct from which it is MELLIN-QUINCY MFG. CO., INC.369ordered to cease and desist in paragraphs 1 (a) and (b) of thisOrder; (2) that it will take the affirmative action set forth in para-graphs 2 (a) and (b) of this Order; and (3) that its employees are'free to become and remain members of United Construction Workers,affiliated with the United Mine Workers of America, and that it willnot discriminate against any of its employees because of membershipin or activities on behalf of that organization; and(d)Notify the Regional Director for the First Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith..IT IS FURTHER ORDERED that the allegation in the complaint, thatthe respondent engaged in surveillance of union meetings in violationof Section 8 (1) of the Act, be, and it hereby is, dismissed.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMr. Thomas H. Ramsey,for the Board.Messrs. Grant & Angoff, by Mr. Samuel E. Angoff,of Boston, Mass., for the Union.Messrs. Gilhooly & Yauch, by Mr. John H. Yauch,of Newark, N. J., andMr.Edgar M. Bowker,of Whitefield, N. H., for the respondent.STATEMENT OF THE CASEUpon a charge duly filed by United Construction Workers, affiliated with theUnited Mine Workers of America, herein called the Union, the National LaborRelations Board, hereincalledthe Board, by the Regional Director for the FirstRegion (Boston, Massachusetts), issued its complaint dated July 8, 1943, againstMellin-QuincyMfg. Co., Inc.,Whitefield, New Hampshire, herein called therespondent, alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce, within the meaning of Section 8 (1)and (3) and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.Copies of the complaint and notice of hearingthereon were duly served upon the respondent and the Union.With respect to the unfair labor practices, the complaint alleged in substancethat the respondent: (a) Interfered with, coerced, and restrained its employeesby (1) maintaining surveillance over union meetings; (2) interrogating em-ployees regarding their union membership; (3) forcibly removing union buttonsfrom the persons of employees; (4) making derogatory remarks concerningthe Union and employees who had joined the Union; (5) ridiculing employeesbecause of their union membership; (6) granting a bonus and wage increasesto employees in order to discourage union affiliation; (b) discharged LauraPilotte on or about April 30, 1943, because of her membership in and activitiesIn behalf of the Union; and (c) by the foregoing conduct violated Section 8 (1)and (3)of the Act.On July 21, 1943, the respondent filed its answer to the complaint denyingthat it discharged Laura Pilotte for her union activities, and asserting thatshe resignedfrom her employment after refusing a departmental transfer, and 370DECISIONS OF NATIONAL LABORS RELATIONS BOARDdenying.that it had engaged in.any of the unfair labor practices alleged'in thecomplaint.Pursuant to notice, a hearing was held on July 22 and 23, 1943, at Littleton,New Hampshire, before the undersigned, the Trial Examiner duly designatedby_ the Chief 'ial Examiner.All parties were represented by counsel and par-ticipated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues was affordedall parties.At the close of the Board's case, the respondent moved to dismissthe complaint and the undersigned reserved ruling on the said motion. Therespondent renewed its motion at the close of the hearing, and each of theparties presented oral argument before the Trial Examiner thereon. Theundersigned reserved ruling on the motion and it is hereby denied, except as isotherwise indicated in the body of this Report.At the close of the hearing,the undersigned granted, without objection, a motion by counsel for the Boardto conform the pleadings to the proof in respect to formal matters.At the closeof the hearing, all parties were advised that they might file briefs with theundersigned.Pursuant thereto the respondent filed a brief.Upon the record thus made and from his observation of the witnesses, theundersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTMelhn-Quincy Mfg. Co., Inc., is a New Hampshire corporation having itsprincipal office and place of business in Whitefield, New Hampshire, and isengaged in the manufacture and sale of furniture.The principal raw materialsused by the respondent at its Whitefield plant are lumber, hardware and fin-ishingmaterials, 80 percent of which are shipped to the plant from StatesOther than New Hampshire. The raw materials used by the respondent duringthe course of a year amount in value to approximately $275,000.Approximately95 percent of the finished products manufactured by the respondent are deliveredto points outside the State of New Hampshire.The finished products annuallyamount in value to approximately $699,000.The respondent employs approximately 130 people, of whom 120 are engagedin production and maintenance work.The respondent admits that it is engaged in Interstate commerce within themeaning of the Act 1U. THE ORGANIZATIONINVOLVED'United Construction 'Workers, affiliated with the United Mine Workers ofAmerica, is a labor organization, and admits to membership employees of therespondent.III.THE UNFAIR`LABOR PRACTICESA. Interference, restraint, and coercionWhitefield, site of the respondent's plant, is a town of some 1850 inhabitantssituated in the midst of a predominantly rural community. The respondent'splant appears to be the principal and perhaps sole industrial establishment inthe town.The respondent employs a total of some 130 persons.Prior to March 1943, there had been no organizational activityamong therespondent's employees or in the community of Whitefield.On or about the1 The findings In this section of the Report are based on a stipulation entered Into be-tween the Board and the respondent. MELLIN-QUINCYMFG. CO.,-IN,C.37tlastweek in March Cecil V. Crawford,Sub-Regional Director of the Union,drove to Whitefield in his car which bore a Vermont license plate, and conferredwith Laura Pilotte,an employee,at the latter's home regarding organization ofrespondent'semployees.Crawford and other representatives of the Unioncalled frequently at Pilotte'shome throughout the organizational campaignwhich followed,relative to union matters.The house in which Pilotte lived wassituated about a block from the plant and near the summit of a hill at theedge of the business district,and on' the main thoroughfare leading from theplant to the center of the town.Following the first conference with Pilotte,on March 29, Crawford and otherunion representatives distributed to employees outside the plant, union cir-culars addressed to the employees.On March 30,a union paper was distributedat the same place.On March 31,there was distributed a handbill announcingan open meeting for the evening of April 1.The April 1 meeting was scheduled to be held in the local Odd Fellows Hall.Prior to the meeting Crawford had arranged and paid for the rental of thehalland had received a receipt for the said payment. However, whenhe came to open the meeting he found the hall locked.He then addressed thosewho had gathered in front of the hall from the steps of the building.After some30 minutes,the janitor unlocked the hall and Crawford thereupon invited thoseoutside to attend the meeting inside the hall.Estimates of the number attend-ing the meeting varied, but it would appear from all the testimony that atleast some 40 to 50 persons were in attendance.Among these,aside from em-ployees, were some townspeople and two of the respondent's foremen:Charles A.Carver and Harold Haynes.Carver and Haynes each testified that Crawford announced outside the hallthat foremen were invited to attend the meeting.Stanley V. Howland, a non-supervisory employee, testified similarly.Crawford denied this,testifying thatbe "invited the people in to hear what I had to tell them about Union organiza-tion." Crawford also testified,"It was an open meeting. There were no exclu-sions noted in the circular[advertising the meeting]."According to Crawford,he did not know that foremen were present at the meeting,though he"expectedthere were representatives of the Company present," and he announced at themeeting that anything he said"they" could take back to management.Carver denied that he was instructed by management to attend the meetingor that he made a report on the meeting to management,and testified,"Iwentthere just with(sic)my own pleasure,to see and hear what I could "Haynesstated that he was the Grand Noble of the local Odd Fellows Lodge ; that therewas some objection raised by certain of the "brothers"to the use of the hall bythe Union, but that he personally did not oppose it; and that when he learnedthat Crawford had paid the rental,he instructed the janitor to open,the hall.He stated that he was not interested in the,meeting, but attended because hewas responsible for the ball.While the undersigned- believes it unlikely that Crawford would specificallyinvite foremen to attend an organizational meeting of the Union,since themeeting was ostensibly open to the public, was advertised as an open meeting,and no announcement was made which could be construed as excluding repre-sentatives of management,the undersigned finds that the attendance of Carverand Haynes did not constitute surveillance of the meeting.Certain other incidents were relied on by the Board to substantiate the alle-gation of surveillance set forth in the Board's complaint.Certain foremen ofthe company observed distribution of union pamphlets outside the plant, andadmittedly received certain of the circulars.The distribution of the circularswas open, was made directly in front of respondent's plant, and the undersigned 372DECISIONSOF NATIONALLABOR RELATIONS BOARDsees nothing improper in respondent's foremen observing the said distributionof union literature and in receiving it when it was handed to them by unionrepresentatives.The further fact relied upon by the Board, was ForemanCarver's alleged surveillance of a gathering of employees who had assembledon a downtown street for the purpose of attending the second meeting of theUnion, which was held on April 18.Unable to obtain a local hall for the meeting,the Union had arranged to hold the meeting in A nearby town, and employeesgathered on the main street of Whitefield preparatory to being transported incars to the meeting. Carver admittedly was on the street' at the time theemployees thus gathered, and observed them getting into the cars, but there isno evidence that he was there for the purpose of spying on union activities,nor is the undersigned able to see anything suspicious in the fact that he wason the main street of the town on this particular Sunday afternoon.The under-signed is convinced and finds that there is no substantial evidence to supportthe Board's allegation of surveillance, and will recommend that the said allega-tion be dismissed.On March 31 or April 1, Simon T. Shifman, respondent's vice president andnon-resident director of respondent's operations in Whitefield, arrived at White-field from his home in New Jersey.He testified that he normally visited theWhitefield plant about once a month and that the visit on or about April 1 wasmade in the regular course of his visits.He remained in Whitefield for onlysome 2 to 3 days. Upon his arrival at the Whitefield plant, he was advisedby his plant manager of organizational activity among the employees, and there-upon prepared a statement which on April 3 was posted in the plant. The textof the statement follows :NOTICEThe management of this company recognizes the fact that any employeemay or may not joina union ashe sees fit. In order to clarify thesituation,we wish to advise all employees that no employee will beprejudiced against or lose his job because he does join a union ordoes notjoin a union.The matter of joining or not joining a union is strictlyup to the individual as he sees fit.Publication of the above notice, while not violative of the Act, indicatesrespond-ent's awareness of and interest in organizational activities.According to Shifman, on learning of organizational activity among the em-ployees, he directed the respondent's plant manager and the plant superintendentto advise all foremen that they were to maintain a "hands off" attitude towardunion activities.Manager George J. Bateman testified that he conferred withSuperintendent Earl W. McElrath and it was agreed that McElrath would callLeon F. LaBrack, assistant superintendent, to his office, and direct LaBrack toinform all foremen to maintain a neutral or hands off attitude toward unionmatters.McElrath testified that he gave LaBrack the aforesaid instructions,but was unable to recall the date on which he thus directed LaBrack.He firsttestified that he issued, instructions following an incident which involved theremoval of a union button from the person of one of,the employees.'He testified2 The following is an excerpt from McElrath's testimony on cross-examination :Q. Can you tell us what you did have to say to him [LaBrack] ?A. I told him to go tell the foremen to keep their hands off the buttons, that we didn'tapprove of that, that we was after production,we didn't want any foolishness going on inthe plant, and he went to all the foremen and told them all this or least he said be did, andI never beard any more about buttons..Q. You are quite sure that the first time you talked to LaBrack about advising the foremento keep their hands off,was when you told him about the buttons?A. That is right. MELLIN-QUINCY MFG. CO., INC.373as follows on direct examination : "I told him [LaBrack] to go around to all theforemen and tell them to keep their hands off, not bother any buttons or anythingto do with the union, in any way . . ."He later, on redirect examination, statedthat he thought it was prior to April 3 that he issued the instructions, and stilllater in his examination testified that he thought it was after that date.LaBracktestified that he received the aforesaid instructions from McElrath near the dateof the second meeting of the Union which occurred on April 18, but later changedhis testimony and stated that he meant to refer to the April- 1 meeting of theUnion.He testified that pursuant to McElrath's instructions, he advised all fore-men that they were not to interfere with employees' organizational activity. Theuncertainty and confusion of respondent's witnesses as to the date on whichMcElrath issued his instructions is apparent, but it is clear that McElrath asso-ciated his issuance of the said instructions with the button incident, and unionbuttons were first worn by employees in the respondent's plant on April 19. Inany event, the employees were at no time notified that foremen had been instructedto observe a hands off policy with reference to union activitiesIn addition to the matters set forth above, Shifman, during his visit to theWhitefield plant, authorized the granting of a bonus and dictated the followingnotice which was posted in the plant on April 1:SPECIAL NOTICEAbsenteeism has caused more loss of production in this country thanany other factor, particularly on Government orders.This is true inthis plant as in others.In an attempt to correct this, as far as our plant is concerned, we areoffering our employees who work a full week of 48 hours a bonus of 7%on their weekly wage.All witnesses for the respondent who testified on the point, admitted that ab-senteeism had been a matter of concern for many months prior to April. Shifmantestified that the matter of bonus had been under discussion between himselfand his associates for several months, and that he had discussed it with thelocal supervisory personnel "Many times before."McElrath testified that theabsentee problem had been "pretty severe, pretty bad," for the last year.Therespondent offered no explanation for the particular timing of the bonus grant.Itwas withdrawn shortly prior to the hearing in this proceeding, at the direc-tion of the War Labor Board and pursuant to its wage policy announcedin the fall of 1942.In addition to the bonus thus granted on April 1, the respondent in Marchgranted 101 wage increases which it termed individual or merit increases.Manager Bateman testified that all of these increases were between the mini-mum and maximum wage levels and were accorded on the basis of individual-merit.The following is a statement of wage increases granted throughout theperiod in question :November 1942__________________11March 1943 ----------------------101December 1942___________________1April 1943 -----------------------9January1943____________________9May1943________________________22February 1943___________________21June1943________________________9Bateman, - when- questioned, "Do you know when these wage increases weregiven in March 1943?" answered, "They were given out on the 29th of March."On further questioning, he qualified this testimony by stating that the Marchincreases were given throughout that month, and that he used the date March 374DECISIONS OF NATIONALLABOR RELATIONS BOARD29 because it was the last week in themonthly pay-roll period.He admittedthatsome of the wage increases were given on March 29. Questioned, "Haveyou anything before you whichwould showwhat day in the month of Marchyou gave those 101 increases?"Bateman answered,"No, I don't believe Ihave."It is obvious, however, that in thenormal course of bookkeeping therespondent had records which would disclose the exact date or dates on whichthe wage increases were granted.The respondent offered no explanation forthe granting of what was clearly an abnormally large number of wage increasesinMarch.The undersigned believes and finds that on and for several dayspriortoMarch 29,the respondent,through theactivities of union representa-tives inthe community of Whitefieldand throughthe distributionof unioncirculars, had knowledge of the beginningof organizationalactivities among itsemployees.Upon the basis of the entire situation and particularly in view of respondent'sfailure to offer any explanation for the timing of its April bonus and an ab-normally large number of wage increases to coincide with starting union activ-ities, the undersigned is convinced that the timing of the wage increases andthe bonus was calculated to, and had the effect of discouraging organizationalactivities among the respondent's employees.Laura Pilotte, whom Union Representative Crawford referred to as the "spear-head" of the Union's organizational drive, testified concerning certain allegedanti-unionstatements and conduct of Foreman Carver. According to Pilotte,at the union meeting of April 1, she signed a union card in Carver's presence.She testified that Carver at this meeting, referring to the union representativeswho addressed the meeting, said that "They were a bunch of wise-crackers andthey didn't mean anything they were saying." She further testified that fol-lowing the April 1 meeting, Carver made a statement in the respondent's plantthat "it was foolish to try to form a Union ;" and that if the employees weresuccessfulin organizing, the mill would close.According to Pilotte, she re-sponded to Carver's statement that she still "believed" in the Union and thoughtthe employees had a right to "form one."Carver admitted that he sat a few rows behind Pilotte at the April 1 meeting,that union cards were distributed at the meeting and that some of the employeessignedcards, but denied the statement attributed to him by Pilotte, or that heobserved her sign a union card. Carver also admitted that he had several dis-cussionswith Pilotte concerning the Union, but denied that he made the state-ment attributed to him by Pilotte.' The following is an excerpt from histestimony :Q. . . . Do you recall anything that was said at those conversations?A. No, not that I can remember.Q. Do you remember what was said?A. It wasn't anything in particular that I remember of.Later, he testified concerning the aforesaid conversations, "Lots of times it wasall foolishness, kidding each other about something."Following the second meeting of the Union on April 18, Pilotte and certainothers among the respondent's employees wore for the first time in respondent'splant, buttons bearing the name of the Union. Pilotte testified that Carver,on observing the buttons, asked "if we were not ashamed to wear those buttons."She further testified and Carver admitted, that Carver removed one of thesebuttons from her person. According to her, he thereafter refused to returnthe button.Carver testified concerning the incident : "Well, I did remove itbut I did it only as playing a prank or whatever you might call it, just throughfun."He testified that Pilotte laughed about the incident and that he returned MELLIN-QUINCY MFG.CO., INC.375the button to her.Pilotte denied that there was any levity in the matter, al-though she admitted that she and Carver were on friendly terms, both duringher employment by the respondentand subsequentto the termination of heremployment on April 30.Following the button incident, on complaint of union representatives, Carverwas questioned by his superiors concerning the removal of the union button fromPilotte's person, and was instructed not to again engage in such conduct, buthe was not penalized. Assistant Superintendent LaBrack testified that afterhearing Carver's explanation of the incident, "We didn't consider it a very seriousmatter ...`In view of the total situation and after consideration of the credibility ofboth Pilotte and Carver, the undersigned is convinced and finds that Carverengaged in the conduct and made the statements substantially as attributedto him by Pilotte.3The undersigned is unable to believe that the aforesaidconduct and statements occurred in a context of friendly, social interchangebetween Carver and Pilotteand, inany event, such statements and conduct areproperly evaluated in the light of their probable and reasonable effect uponthe minds of the employees. It is clear that Carver's conduct marked a de-parture from any tenable position of neutrality and had the effect of discouragingorganizational activities among the respondent's employees.,Louise Nason, a Board witness and former employee of the respondent, signeda union card at the April 1 meeting and attended the second meeting on April 18.On the day following this second meeting she wore a number of union buttonspinnedto her coat.According to her testimony, her foreman, Esimaire Thibeault,approached her during working hours and asked, "What areyouwearing thispiq for?"Nason replied, "For the Union."Thibeault then told her, "I don'tsee whereyou want to cut your throat for something that isn't benefiting you."According to Nason, she replied, "That's all right. I am wearing the pin.Youare not joining the Union. I am." Thibeault denied the statements thus at-tributed to him, though lie admitted having observed the button on Nason's coat.He testified on cross-examination :Q. You took a good look at it, did you?A. Yes, I did.Q. Did you walk up close to her and look at it?A. Yes.Thibeaultalsoadmitted that he received union pamphlets that were distributedoutside the respondent's plant and took them home, and that he observed unionstickers in the windows of Laura Pilotte's home.Pilotte deniedon cross-examination that subsequent to the termination of her employ-ment with the respondent, she was employed for a timein a laundryat Littleton, a nearbytown.That she was thus employed for some 5 days, the respondent established throughthe testimony of the bookkeeper of the laundryin question.On redirect examination,Pilotte admitted that she had been thus employed, but testified that the said employmentwas for such a brief time that it just "slipped" her mind when the question was first askedon cross-examination.With this exception, her testimony was on the whole convincing.Carver,on the otherband, was frequentlyevasive.Thus,he testified in response to ques-tioning by respondent's counsel :Q. You knew that Miss Pilotte wasa union member?A. No, sir, I did not.Q.When she wore the button and all that?A. I didn't know she was a member.Questionedfurther on the same topic by theTrial Examiner,"Did you or did younot knowthat she was active in behalf'of the Union?" Carveranswered,"Well,I figured that shewas wanting to be a union member, but I could never figure that there was a union memberuntil there was an organization established." 376DECISIONS OF NATIONAL LABOR 'RELATIONS BOARDNason, whose employment with the respondent was voluntarily severed priorto her appearance as a Board witness, was a convincing witness, and the under-signed credits her testimony and finds that Thibeault made the statements thusattributed to him.On April 26, the Union addressed a letter to the respondent stating that it hadbeen designated bargaining agent by a majority of respondent's employees, andrequesting recognition as said bargaining representative.The respondent ac-knowledged the letter on May 1, and on May 7 addressed a letter to the Union inwhich it stated, inter alia :...We would like proof to be shown to us that you represent the majorityof our employees. If this can be proved to our entire satisfaction, we willbe willing to confer with you on any problem which might arise.Following the -termination of Pilotte's employment on April 30, discussedhereinafter, the Union on May 11, withdrew its petition for certification which ithad filed with the Board on May 5. On May 13, the respondent posted in itsplant a notice headedUNION WITHDRAWS PETITION,inwhich it advisedits employees of the withdrawal by the Union of the latter's petition for certifi-cation as bargaining representative of the employees.Attached to the notice wasa copy of the Board's letter to the respondent notifying it of the withdrawal ofthe Union's petition.Questioned why the said notice was posted, ManagerBateman testified, "Well, we felt -that the employees should know, about it."Admittedly, management posted no notice advising employees of the Union'srequest for bargaining rights, or the filing of its petition for certification.Bate-man testified that this was because the employees had been informed by. theUnion of the said action. Just why he would assume that they would notbeadvised by the Union of the withdrawal of the petition, is not clear, or why heconsidered it the part of management to advise the employees at all concerningmatters pertaining to their self-organization.While thus entertaining somedoubts as to the propriety of the respondent action in posting the aforesaidnotice, the undersigned is not persuaded that the said action amounted to aviolation of the Act.ConclusionsIn view of the entire situation as disclosed by the record, the undersigned isconvinced and finds that the totality of respondent's conduct, including its timingof wage increases and a bonus to coincide with starting organizational activities,and the statements and conduct of its foremen, Carver and Thibeault, constitutedinterference, restraint, and coercion in violation of Section 8 (1) of the Act.B. The discharge of Laura PilottePilotte was employed by the respondent on August 24, 1942, and remainedcontinuously in the respondent's employ thereafter until April 30, 1913, whenher employment was terminated upon her refusal to accept a departmentaltransfer.As has been indicated in a previous section of this Report, Pilotte was a leaderin the Union's organizational drive among respondent's employees. She wasvisited by the Union's representative on or about March'25'and conferred withhim on numerous occasions thereafter relative to the Union's campaign formembership ; attended all meetings of the Union, including the first meeting onApril 1, when she signed in the presence of her foreman, Carver, a membershipor authorization card ; distributed union cards inside respondent's plant andsolicited union memberships ; displayed on the windows of her house union MELLIN-QUINCY MFG. CO., INC.377stickers which admittedly were observed by certain foremen of the respondent;and, after a second meeting of the Union on April 18, wore a union button insidethe respondent's plant during her working hours. As previously stated, herforeman, Carver,removed one of these buttons from her person.In view ofthe foregoing, and when it is considered that the respondent's plant was a rela-tively small one, employing only some 130 persons, andA vas situated in a ruralsection where there had never been any union activity prior to the advent ofthe Union,the undersigned believes that it is clear, and finds, that Pilotte's unionaffiliation and leadership in the Union's organizational campaign was well known,both to herfellowemployees4and to the respondent's supervisors and residentofficers.Pilottewas employed as an operator of a sanding machine in the sandingdepartment which was located on the second floor of respondent's plant, and con-tinued uninterruptedly on this operation,without transfer,until,April 20, theday following her first wearing of the union button, when she was transferredto the mill room on the first floor of the plant to substitute as a tender or helperon a sticker machine, in place of the regular employee on that operation.Thisemployee,Mrs. Florence Ricker, returned to work on April 30. Pilotte there-upon returned to the sanding machine on the second floor where she had workedprior to her transfer.She liad worked only a short time when Leon F. LaBrack,assistant superintendent,asked her to return to the mill room on an opera-tion known as "tailing the ripsaw."Pilotte toldLaBrack that she would notaccept the transfer.The following is an excerpt from her testimony :I told him it was not a woman's job and I refused to go down there be-cause my health was not good and I told him if there was anything else inthe mill that I could do I would be willing to do it, but I would not go andtake away from the ripsaw.LaBrack said that he would report to Superintendent'McElrath.LaBrack alsosuggested to Pilotte that she give the work on the ripsaw a trial, but Pilotte re-fused.LaBrack reported her refusal to McElrath,superintendent.Her employ-ment was thereupon terminated 6A brief statement of the respondent's operations will aid in arriving at aproper evaluation of Pilotte's refusal to accept a transfer to the ripsaw operation,as it is related to the issue in this proceeding.4Mrs. LauraPinkham, anemployee and witness for the respondent, testified as follows:Q. All of the workers around the plant, to your knowledge, knew that Miss Pilottewas theleader ofthe Union?A. You couldn't help it.Q Why couldn't you help it?A. Thatis allyou heard was Union talk.Q. From her; is that right?A. Yes.5 It is the respondent's position that Pilotte was not discharged, but quit.LaBrack testi-fied that sheasked forher two pay checks, one of which represented her first week's wages,retained by the respondentand issuedto the employee only upon termination of employ-ment.Pilotte denied that she asked for her two checks or that she otherwise indicatedthat she was quitting.It is clear that she was willing to continue on the sanding operationat which she had been engaged from the date of her employment to the date of her tem-porary transfer to the sticker, or to undertake any other job in the plant except tailingthe ripsaw. It further appears that she was given the alternative of acceptingthe transferto the ripsaw or of having her employment terminated. In view of the foregoing, theundersignedis convinced and finds that Pilotte was discharged.However, the terminologyused for the terminationof her employmentis immaterial,since her refusalto accept adiscriminatory transfer and the resultantterminationof her employmentwould, in anyevent, constitute a constructive discharge.SeeMatterofWalter Walker d/b/a AccurateTool CompanyandInternational Union, United Automobile, Aircraft and Agricultural Im-plement Workers of America (CIO),51 N. L. R. B. 753. 378DECISIONSOF NATIONALLABOR RELATIONS BOARDThe respondent is engaged chiefly in the manufacture of chairsand tables.Rough lumber received from dealers is stacked on kiln trucks where its moistureis reduced to the required percentage.It is'then removed toa tempering shedand' stored to allow for cooling from the heat of the kiln.Thereafter, it is putthrough a rough or surface planerand theboards are then loaded on trucks and.taken to the swing saw, where they are cut into different lengths needed for theparticular product of manufacture for which they are intended. Fromthe swingsaw the boards thus cut to specifications are taken to the ripsaw, where they aresawed into various widths, knots and similar defects being removed in the opera-tion.Only the two flat sides of the boards are planed at the time they are putthrough the ripsaw.The serviceable pieces of lumber issuing from the ripsaware assorted and placed on hand trucks, while the waste is thrown,into a receptaclesupplied for that purpose.The respondent employs a total of four persons on ripsaw operations. Two ofthese are operators, men who feed the lumber into the ripsaw. The saw itselfis partially enclosed and is some 15 inches in diameter.The lumber is conveyedon a belt or chain andissues fromthe saw onto the metal platform of the machine.The other two persons employed on the ripsaw operations were, at the time ofthe hearing, women. It is their function.to remove the pieces of lumber fromthe metal platform after they have issued from the saw, and place'them on handtrucks, according to the specifications of the different pieces, and to discard thewaste.This operation is called, variously, "tailing the ripsaw" and "takingaway" from the ripsaw. The employees thus engaged are removed some 3 or 4feet from the saw itself. George Lang, foreman of the mill room, characterized theripsaw operation as "just the rough sawing."Certain of the stock from the ripsaw is taken thenceforth to the sticker machine.Both the ripsaw and the sticker machines are located in the mill room underthe supervision of Lang.The sticker, according to Lang, is a type ofplaningoperation which shapes and finishes the four surfaces of the board. Carvertestified concerning this operation, " It does the planing and takes the saw marksoff theedge." It is clear therefrom that stockissuing fromthe stickeris smootherand less likely to have splinters than stock issuing from the ripsaw, which hasbeen planed on the flat surfaces only.The boards issue from the sticker, as.from theripsaw,on a table and the sticker tender removes the boards fromthe table and places them on trucks.As in the case of theripsaw,there is anoperator on each sticker machine, and a second employee who "takes away"from the machine.It is only after the boards have passed through the sticker and have thusbeen shaped and given completely planed surfaces, that they reach the sandingdepartment.The operator of the sander, an electrically driven machine, holdsthe boards against a revolving roll or disk which is covered with sandpaper, forthe purpose of removing saw marks and otherwise finishing the piece of lumber.It is clear from the foregoing, as testified to by LaBrack, that "The operationof the rip saw is a preliminary operation, to that on the sticker and also the opera-tion in the sand room." It is also clear,as assertedby the respondent, that theclosing down of the ripsaw operation would bring about a bottleneck which wouldeventually slow down overall production.As to the relative skill required of one operatinga sandingmachine and ofone who "takes away" from a sticker or ripsaw, the testimony is conclusivethat the sanding operation requires a higher level of skill.Respondent's witness,Lang, supervisor of both sticker and ripsaw operations, who has himself operatedsandingmachines, testified on this topic :Q.What is your opinion as to the relative skill required on thesandingoperationand on the ripsaw? MELLIN-QUINTCY MFG. CO., INC.379'A. I should say it requires more skill to handle the sander than it does totake, away from the ripsaw.Q. A little more or a great deal more?A. Quite a little more.Q. Explain "a little more," will you? What does the skill consist of?A. It is more of a finishing job and it requires a little more practice andthere is quite a little more to it.Lang and other witnesses for the respondent testified that taking' away fromthe sticker or ripsaw was a common labor job, such as could be filled by employeeswith no prior experience.'It further appears that the operator of a sanding machine, within the limitsof supervision, controls the speed of her own production, whereas the productionof one who tails the ripsaw is controlled by the operator of the ripsaw ; i. e., theone who takes away from the ripsaw must remove the boards as fast as theyare sent through the machine by the operator. Such an employee stands in rela-tion to the operator as a helper or assistant, whereas a sander has more of thestatus of operator.Olive Beaton, a Board witness who was transferred fromsanding to tailing the ripsaw, remained on the latter operation only 5 hours,.ifterwhich, at her request, she was given other work. She testified that theboards came through the ripsaw fast and her hands were quick enough but hereyes were not.Having worked on both operations, she characterized the workon the ripsaw as "mentally" harder, but admitted that except for her defectiveeyesight she had no objection to the work.?On the basis of the foregoing, the undersigned finds that taking away from thesticker and the ripsaw are similar and equivalent operations, except that thelumber handled on the latter operation is somewhat rougher and is more likely tocontain splinters.The undersigned is further convinced and finds that normallytailing the ripsaw or the sticker, common labor jobs, would be considered lessdesirable than operating a sanding machine, a job requiring a relatively highdegree of skill, and therefore, although there is no differenc in the wage scale ofthese operations, a permanent transfer from sanding operator to tailing theripsaw or the sticker would be in the nature of a demotion and would be soregarded by the employees generally.88Lang gave the following description of the work of tailing the ripsaw : "On the ripsawshe merely takes away whatever stock is put through, differentsizes, andputs them ondifferent trucks."Questioned if the work required skill, he answered, "No. It is just amatter of handling the stuff as it comes through."7 The respondent in its brief filed with the undersigned, comments on the fact thatBeaton, an active union member who also wore a union button in the plant after April 18,was transferred from the sanding room to tailing the ripsaw, and she did not refuse thetransfer.The undersigned is unable to see any support of the respondent's position in thisincident, but to the contrary, considers it significant that Beaton, an active union member,was transferred from the sanding department subsequent to her wearing of a union buttonand, while she was relieved of the ripsaw assignment upon her complaint, it appears thatshe was not thereafter returned to her regular job in the sanding department, as wouldhave been the normal practice according to the testimony of Foreman Carver.There is,however, no evidence that in transferring her to the ripsaw, the respondent intended tomake the said transfer to that operation permanent,and therefore her case is distinguishablefromPilotte's.8There was a good deal of testimony as to the relative hazards of tailing the ripsaw andoperating a sanding machine, witnessesfor the respondent testifying that tailing the rip-saw was the less hazardous of the two operations.It appears, however, that the onlyInjury that might reasonably result from the sanding operation would be an abrasion orbruise of the operators' fingers if they were held so low on the stock that they were broughtInto contact with the sandpaper.Carver, foreman of the sanding room, testified, "I havesomebody with cut fingers every day. It doesn't amount to anything. It just skins thefinger...'He further testified that no time had been lost in the past 5 years on sanding '300 ,DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe next focus of inquiry is whether the Pilotte transfers arose in the ordinarycourse of the respondent's business and according to its normal practices.It appears that temporary transfers from one department to another werefrequent, due to absenteeism, and occurred in the normal course of'the respond-ent's business.Such departmental transfers were normally effected, not on abasis of seniority, but expediency.When a vacancy arose, it was filled by thetransfer from another machine or department of an employee who could be"spared" for the transfer.Such transfers appear to have been of a temporarycharacter, the transferee being returned to his or her regular job when theabsentee reported back to work.As previously stated, Pilotte, from the time of her employment in August 1942until April 20, 1943, the day following her first wehring of a union button in therespondent's plant, had never been transferred, even temporarily, from the sand-ing room where she had worked continuously from the time she was first em-ployed.There were at least 2 of the some 16 persons normally employed in thesanding room who were junior to her in seniority.On April 20, a vacancy arosein the mill room on the operation known as taking away from the sticker, causedby the absenteeism of Mrs. Florence Ricker, the regular employee on that opera-tion.LaBrack, who personally designated' Pilotte for the April 20 transfer,testified that he chose her because she was doing a good job in the sanding roomand was quick and active.He also testified that the April 20 transfer was of atemporary character. It does not appear that Pilotte protested this transfer orthat she regarded it as-discriminatory, but it is clear that she understood at thattime that she was merely to "fill in" during the temporary absence of the regularemployee on that job.On the morning of April 30, Ricker returned to her regular job on the. sticker,and Pilotte thereupon went to the sanding room on the second floor where sheat once returned to work on her old machine, pursuant to instructions of herforeman, Carver.°She had worked only a short time when LaBrack came intothe department and directed her to return to the mill room for tailing the ripsaw.As previously stated, she refused this transfer.According to Pilotte, LaBrackadvised her upon her refusal that he would report to Superintendent McElrath"and he thought it would be just too bad."This testimony, denied by LaBrack,is credited."machines because of such accidents.On the other hand, there was evidence that two ormorepersons employed to take away from the ripsaw sufferedinjurieswhich necessitatedtemporary absence from work.The undersigned is convinced that little or no hazard isattached to operating a sanding machine and that tailing the ripsaw is a,somewhat morehazardous operationHowever, it does not appear that Pilotte's refusal to accept atransfer to the ripsaw was predicated upon the increased hazards of the said operation.9 Thisfinding isbased on Carver's testimony that when Pilotte returned to the sandingdepartment on the morning of April 30, he "told her to go to work," Respondent in itsbrief contends: "To fudge the attitude of L. P. [Pilotte], it is proper to consider thatwithout being told she left her job of tailing the sticker when Mrs. Ricker returned and-went up to the sand department. It indicates her independent, trouble-looking attitude."The undersignedis unableto agree. It would appear that if her assignment to the stickerwas merely to fill in during the absence of the employee regularly assigned to that opera-tion,when that employee returned to her job, it was bothnaturaland proper that Pilotteshould thereupon report back to the foreman of the department in which she was regularlyemployed prior to her temporary transfer.io The following is an excerpt from Pilotte's testimony :Q.Why did you refuse?A. Because I did not consider it a woman's job.Q. Tell me why you did not considerit a woman's job?A. Because it is handling rough lumber and the men have no mercy. They justshove it right through, they don't care for the woman thatis onthe other end.An- MELLIN-QUINCY MFG. CO., INC.381Counsel for the respondent,on cross-examination of Pilotte,sought to obtainfrom her an admission that the ^ April 30, transfer, like the transfer of April 20,was also of a temporary character.The following excerpt is illustrative :Q. Isn't it a fact that you were asked by Mr. LaBrack, at the time hewanted you to go down tailing the ripsaw, to go down there temporarily?A. No.Q. You knew, as a matter of fact, didn't you, that you were just to godown there until the regular operator or someone else could be obtained totake that job as a regular job?A. No. It was not told me that way.Pilotte's denial that she was advised that her transfer to the ripsaw would betemporary was substantially corroborated by the respondent's witness and as-sistant superintendent, LaBrack.LaBrack, when questioned by the undersigned,"Was it your intention to put Miss Pilotte down there [on the ripsaw] on apermanent job?" answered, "If she had proved good as a tender, eventually shewould become an operator."This answer, though evasive, indicates as doesthe entire tenor of LaBrack's testimony, including his testimony that in requiringthe transfer he was seeking Pilotte's "advancement," that he intended thatthe transfer from the sanding department should be permanent. It appears fromthe testimony of Foreman Carver, that such a permanent transfer was notaccording to the respondent's normal procedure in the matter of transfers.Carver testified that he could recall no employee who had been permanentlytransferred from a sanding machine to tailing the ripsaw or sticker, and thatnormally a transfer would be "just for relief for somebody else who might beout."In answer to the question, "Normally they would come back to their regu-lar job in the sanding department?Is that correct?" he answered, "That isright."Carver while stating that work in the sanding room fluctuated in volume,further testified concerning the stability of jobs in that department:Q. Do you have a regular sanding crew?A. Yes, sir.'Q. That is, you have a crew of employees who regularly work on thesanding machines?A.Well, sometimes I have a full crew and sometimes I haven't.Q.Whether a full crew or a part of a crew, they are working regularlyon sanding machines?A.Yes'1Starting on or about July 1942 and until on or about April 20, 1943, two women,Bernadette Rooner and Marie Bordeau, had been regularly employed to take awayfrom the ripsaw.On or about this latter date they had terminated their employ-ment with the respondent.Both LaBrack and Lang testified that following theirother thing, my health was not right. I was under doctor's care andIwas not goingon that nerve-racking job and make my health any worse.My health came before that.Pilotte testified somewhat belligerentlyon cross-examination that she was not "interested"In the operation of the ripsaw and "never went to look at the operation." It is apparent,however, from her entire testimony and from the fact that she worked some 10 days on thesticker whichis inthe same room with the ripsaw and is a similar operation, insofar as itinvolves the handling of lumber, that at the time she refused the transfer, she was thoroughlyfamiliar with whatwould be required of her in tailingthe ripsaw. In fact her-familiaritywith the operation was one of the reasons LaBrack gave for permanently transferring her tothe ripsaw.n ArthurBourasse,a non-supervisory employee and witness for the respondent, testifiedthat during 4 years of operating sanding machines he had "left" his job only once whenbe thought he "was-going to do something better."559015-44-vol. 53-26 382DECISIONS.0F NATIONAL LABOR RELATIONS BOARDresignations,up to and including April 30, their,places had been flied onlytemporarily.They also testified that a vacancy in one of.these.operationB aroseon the morning of April 30 and that it was therefore necessary to transfer anemployee from another machine or department to fill the vacancy.Neither Langnor LaBrack was able to give the name of the employee whose absence causedthe vacancy, or could state whether the vacancy was caused by absenteeism ortermination of employment.The respondent, although requested to do,so,wasunable to supply the name of the individual who was transferred to fill the vacancyfollowing Pilotte's refusal of the transfer on April 30.Carver testified that noemployee was transferred on that day from the sanding department. The re-spondent produced records which revealed that certain employees were transferredto the mill room from other departments during the week including April 30, butproduced no record which would show that any employee was transferred to themill room on April 30.12 Considering the comparatively brief time which hadelapsed between April 30 and the date of the hearing in this proceeding, it isdifficult to believe that the respondent had no knowledge of what person, if any,was actually assigned to the ripsaw operation on the occasion of Pilotte's refusalto accept the transfer.The undersigned is convinced that no departmental trans-fer wa§ made to the ripsaw on April 30. The situation regarding the April 30transfer is rendered even more obscure by the unsatisfactory character ofLaBrack's testimony.13LaBrack advanced several reasons for having selected Pilotte for a permanenttransfer on that date.He stated that since she had been on the sticker for 10days' and the sticker and ripsaw operations were similar, he thought she wouldbe qualified to tail the ripsaw.The respondent's witnesses, however, agreed thattailing the ripsaw was a common labor job, requiring no skill,14 and in view of thisadmission, and since Pilotte's work as operator of a sanding machine was ad-22Manager Bateman testified that while the respondent's records would not disclose thetransfer of an employee from one machine to another within a department,they wouldshow the transfer of an employee from one department to another.'LaBrack testified as follows on direct examination :Q When you requested Miss Pilotte to go to work tailing the ripsaw,did you knowwhether or not she was a Union member?A. I did not.Q. At that time did she have a Union button on, as far as you can recall?-A. I didn't notice.Later, on direct examination,LBBrack gave the following testimony :Q.Did you know that Miss Pilotte was the most active worker in the Union?A. I did not.I had no means of knowing.Q You knew that she was a Union member or you assumed she might be a Unionmember?.A. I assumed so because of the fact that she had stickers in her house windows andshe wore a button.14The following is an excerpt from Superintendent McElrath's testimony :Q Could any girl in the sand room, in your opinion, do that work on the ripsaw?A. Yes.Q.As a matter of fact, any new girl could do that kind of work on the ripsaw?A. Yes,I think soIn fact, they have.Q The work on the ripsaw is just common,ordinary,laboring work?A. Common labor.Q. The work on the sanding machine, however, requires some skill?A. In some things,some different operations, yes.On direct examination in answer to the question,".. .Would there be any reason for beingat all selective in the matter of picking out the operator to go on tailing the ripsaw?"McElrath answered,"Yes.Length of reach has a lot to do with it,how tall they are andthe length of their arms."However,Ellen Goulette,hired to tail the ripsaw subsequentto Pilotte'sdischarge,was less than average height and size and weighed only 1031pounds. ME,LLIN-QUINCY MFG. CO.,. INC.383mittedly satisfactory, it does not appear that normally she would have beenremoved permanently from a job requiring skill and placedon a job requiringno skill.Nor,did the respondent offer an explanation why Pilotte should havebeen chosen for a permanent transfer to the ripsaw operation when there werealready two employees temporarily engaged on that operation who were, there-fore, on the date that the respondent attempted to transfer Pilotte, experiencedin tailing the ripsaw.LaBrack also testified that in offering Pilotte the transfer he was interestedin her advancement.When questioned further on this topic, he stated that intailing the ripsaw she would be in line for promotion to ripsaw operator, whichwould pay a substantially higher wage'than the maximum paid on thesandingoperation.He admitted that no woman had ever operated a ripsaw, but statedthat due to the manpower shortage, it might reasonably be expected that womenwould ultimately be employed on this operation.16The undersigned believes thisentire testimony to have been an afterthought.LaBrack admitted that he saidnothing to Pilotte about advancement, and normally lie would have, if that waswhat he had in mind in making the transfer ; nor is it likely that he would havebeeninsistent in advancing her contrary to her own inclinations in the matter.Clearly, the transfer did not on its face represent promotion, but did representdemotion.Still another reason advanced by LaBrack for having selected Pilotte for theApril 30'transfer, was that she was "extra" in the sanding room and thereforecould be spared for the transfer.As has been previously stated, there were atleast two other employees in the sanding department junior to Pilotte in seniority.Answering the question, "When did you begin to consider her an extra one in thesand room?" LaBrack replied, "Well, I tried to explain that too.She had alreadybeen down stairs ten days." If the transfer to the sticker on April 20 was of atemporary character, as LaBrack testified it was, it is difficult to understandwhy, when that temporary assignment was completed, Pilotte should have beenconsidered extra in the department where she had been regularly employed priorto the transfer.As a matter of fact, the record discloses that during the 10 days that Pilotteworked on the sticker machine, a new employee, Irene Maker, had been employedin the sanding department. If, when Pilotte' returned to her old job in thesanding roomon April 30, there was no vacancy in that department, it wouldappearthat that was because her place had been filled during her temporary ab-sence by the hiring of a new employee.The respondent offered no explanation forthe,hiring of this new employee while Pilotte was engaged on a temporaryassign-ment, and the said action was inconsistent with LaBrack's testimony that workin the sanding room was slack.Foreman Carver, when questioned if there was13Manager Bateman testified on the same topic :Q. Younever have made a female operator on the ripsaw?A. Not thatI know of.Q. Or trained one?A. Notthat I know of.Q. Youdo not have any female operators now, do you?A. No.Q. You have never had any female operatorson theripsaw?A. No ; we haven't.Bateman also gave the following testimony on the subject of promotions:Q. Do you hoveany system in connectionwithpromotions which takes into con-sideration length of service?A. Generally I would saythat it had some bearingon it,but it is not so much thelength of timeemployed.As faras promotions,theyare wage increases.There areno promotions-there are no real promotions. 384DECISIONSOF NATIONALLABOR RELATIONS BOARDwork for Pilotte in the sanding room on April 30, testified, "Well, I could useher or I could do without her."He admitted that he had already assigned herto work at the time LaBrack came into the department and- demanded her trans-fer.Furthermore, on May 3, 3 days following Pilotte's discharge, Mrs. LauraPinkham, a former employee of the respondent, was employed in the sandingroom.Ruth Haynes was employed in that department on May 17, and LionelCrepeau on May 24.In the light of these circumstances, it is clear that LaBrack's action inseeking permanently to transfer Pilotte from her regular job inthe sandingroom was not required because of slack work in that departmentor a needto reduce its personnel.Furthermore, the hiring of a new employee in' the de-partment while she was on a temporary assignment is indicativeof management'sintention from the time of her April 20 transfer, to deprive her of her regularjob in the sanding department.LaBrack testified that, having reported Pilotte's refusal of the April30 trans.fer to Superintendent McElrath, he visited certain departments to see if therewas a vacancy other than on the ripsaw to which she might be transferred, andthere was none.He reported back to McElrath, who told him, "There isn't any-thing else you can do. Give her her two checks." Such action,as has beenstated, was tantamount to discharge, and it is,clear that respondent had at thattime determined to require Pilotte to transfer to the ripsaw operation or, i1she persisted in her refusal of the transfer, to discharge her.According to LaBrack, when an employee was dissatisfied with or unsuit.able for a certain operation, every reasonable effort was made to effecta changesatisfactory to the employee.He testified, "If they do not arbitrarilyrefuse atransfer and they give a good and sufficientreason,I think perhapswe wouldconsider a transfer to some other place." In the light of the entire testimony,it does not appear that there was anything particularly arbitraryin the mannerof Pilotte's refusal of the transfer.She told LaBrack that she would not under.take the assignment to the ripsaw because of her health, and offered to undertakeany other job in the mill.Furthermore, LaBrack must not have considered themanner of her refusal so arbitrary as to justifya discharge, since after havingreceived her refusal, according to his testimony, he attempted to find anothervacancy to which she might be transferred.On the day of Pilotte's discharge, or the following day, representatives of theUnion requested the respondent to reinstate Pilotte and pay her for the timeshe had lost from her job.This request, was refused on the ground that,since she had refused a transfer, to reinstate her would set a precedentinjuriousto the operation of the respondent's business.Also, subsequent to her discharge,Pilotte asked Foreman Carver if she could return to her old job.He replied,"I would like to have you." Carver testified, "I told her if the company put heron I would give her a job."Subsequent to Pilotte's discharge, two women were giventhe regular jobs oftailing the ripsaw.One of these, Mrs. Florence Ricker, was transferred to thatjob from an equivalent job on the sticker ; the other, Ellen Goulette,was a newemployee with no prior experience.ConclusionsThe respondent's position is that Pilotte's employment was terminated uponher refusal to accept a departmental transfer.An employee, however, is not MELLIN-QUINICYMFG.CO.,INC.385required to accept a discriminatory transfer which is occasioned by 'his or herunion activities.38With a full appreciation of the necessity for departmental transfers arisingfrom absenteeism and other causes in the respondent's plant, the undersigned isconvinced, that the ' treatment accorded Pilotte in the matter of transfers wasdiscriminatory, and was motivated by her union activities.The undersigned hasfound that on April 30, the respondent required of Pilotte a permanent transferfrom a job requiring a relatively high level of skill, to a common labor job, andthat the said transfer represented, in effect, a demotion. It is understandablethat to fill a temporary vacancy on a job requiring no skill, the respondent mightbe required by circumstances to transfer a skilled operator from another depart-ment where work was slack. It is not understandable that the respondent wouldnormally effect a permanent transfer of an operator from a job requiring skill toa job requiring no skill, where the operator was admittedly efficient and satis-factory, unless work was so slack in the operator's regular department that areduction of personnel in that department was required and contemplated. It isclear that no such reduction of personnel in the respondent's sanding departmentwas required or contemplated at the time the respondent sought to transfer,Pilotte, since during the same week a new employee had been hired in the depart-ment, and only three days after Pilotte's discharge, another employee was hiredin that department, and shortly thereafter, still other employees were hired inthe same department.Furthermore, the respondent did not fill the vacancy onthe ripsaw to which it sought to transfer Pilotte, by the transfer of skilled orsemiskilled workers, but by the hiring of a new employee with no prior experienceand the transfer of a second employee from another common labor job.In view of the hiring of an employee in the sanding department while Pilottewas engaged on her temporary transfer to the sticker, the refusal of LaBrackto permit her to return to the sanding department after she had completed hertemporary assignment in the mill room, and the hiring of another employee inthe sanding department within three days of Pilotte's discharge, the undersignedIs convinced that from the date of her first transfer on April 20, the respondenthad determined to deprive her of her regular job as sanding operator and to requireof her that she accept a permanent transfer to a less desirable job or foregofurther employment.There is no explanation for the pumtii e treatment thus-accorded Pilotte except that she was the most 'active among the respondent'semployees in behalf of the Union.As found in a prior section of this Report,the respondent opposed organization of its employees by the Union and sought todiscourage union affiliation.IOn the day prior to Pilotte's April 20 transfer, her foreman, Carver, hadremoved a union button from her person. On April 25, the Union had notifiedthe respondent of its majority representation among respondent's employeesand had requested bargaining rights.The respondent may reasonably haveassumed that the permanent transfer of Pilotte from a department where shehad worked from the time when she was first employed, to a less desirable jobin another department, would undermine her influence as a union leader, and18 SeeMatter of Walter Walker, d/b/a Accurate Tool CompanyandInternational Union,United Automobile, Aircraft and Agricultural ImplementWorkers of America (CIO),51 N. L R. B. 753; 12 L. R. R. 922. See alsoMatter of Waples-Platter CompanyandWarehouseand Distribution Workers Union, Local No. 220 (CIO) et al.,49 N. L. R. B. 1156;12 L. R.R. 606. 386DECISIONS' OF NATIONAL LABOR : RELATIONS BOARDthat her demotion and consequent humiliation would not go unmarked by theemployees generally.On the basis of the foregoing findings of fact and upon the entire record, theundersigned is convinced and finds that the respondent on April 30 dischargedLaura Pilotte, not because of her refusal to accept a departmental transfer,but because of her union activity, and in violation of the Act.By the aforesaiddiscriminatory discharge, the respondent interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent set forth in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfair labor practices,the undersigned will recommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.The undersigned has found that the respondent discriminated in regard tothe hire and tenure of employment of Laura Pilotte. The undersigned willtherefore recommend that the respondent offer immediate and full reinstatementtoLaura Pilotte to her former or substantially equivalent position, withoutprejudice to her seniority and other rights and privileges, and that the respondentmake her whole for any loss of pay she may have suffered by reason of thediscrimination against her, by payment to her of a sum of money equal to thatwhich she normally would have earned as wages from April 30, 1943, the dateof her discriminatory discharge, to the date of the offer of reinstatement, lessher net earnings 17 during said period.Nothing in the above recommendationsshould be construed as prohibiting or restraining the respondent from effectingsuch non-discriminatory transfers as are required in the normal course andconduct of the respondent's businessUpon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following:.,CONCLUSIONS OF LAW'I.United Construction Workers, affiliated with the UnitedMineWorkers ofAmerica, is a labor organization within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of LauraPilotte, and thereby discouraging membership in a labor organization, the re-spondent has engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (3) of the Act.17 By,"net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for therespondent,which wouldnot have been incurredbut forhis unlawfuldischarge and the consequent necessity of his seekingemploymentelsewhere.SeeMatter.ofCrossett,LumberCompanyandUnited BrotherhoodofCarpentersand Joiners ofAmerica, Lum berand SawmillWorkers Union,Local 2590,8 N. L. R.B. 440 Monies receivedfor work performed upon Federal, i,tate, county,municipal,or otherwork-relief projectsshall be considered as earnings.SeeRepublic, Steel Corporationv.N. L. R.B.,311U. S. 7. MELLIN-QUINCY MFG. CO., INC.3873.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.5.The respondent has not engaged in surveillance of union meetings in viola-tion of Section 8 (1) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned hereby recommends that the respondent, Mellin-Quincy Mfg. Co.,Inc.,Whitefield, New Hampshire, its officers, agents, successors, and assignsshall :1.Cease and desist from :(a)Discouraging membership in United Construction Workers, affiliated withthe United Mine Workers of America, or any other labor organization of itsemployees, by discharging or refusing to reinstate any of its employees, or inany other manner discriminating in regard to their hire and tenure of employ-ment or any term or condition of employment ;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection as guaranteed in Section 7of the Act.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act ;(a) Offer to Laura Pilotte immediate and full reinstatement to her formeror substantially equivalent employment, without prejudice to her seniority andother rights and privileges ;(b)Make whole Laura Pilotte for any loss of pay she may have suffered byreason of the respondent's discrimination against her, by payment to her of asum of money equal to that which she normally would have earned as wages fromApril 30, 1943, the date of her discriminatory discharge, to the date of the re-spoLdent's offer of reinstatement, less her net earnings 18 during said period ;(c)Post immediately inconspicuous places in its Whitefield, New Hampshire,plant and maintain for a period of at least sixty (60) consecutive days from thedate of posting, notices to its employees stating : (1) that it will not engage inthe conduct from which it is recommended that it cease and desist in paragraphs1 (a) and (b) of these recommendations; (2) that it will take the affirmativeaction set forth in paragraphs 2 (a) and (b) of these recommendations; and(3) that its employees are free to become or remain members of the United Con-structionWorkers, affiliated with the United Mine Workers of America, andthat it will not discriminate against any of its employees because of membershipin or activities on behalf of that organization ;(d)File with the Regional Director for the First Region on or before ten (10)days from the date of the receipt of this Intermediate Report, a report in writingsetting forth in detail the manner and form in which the respondent has com-plied with the foregoing recommendations.18 Seefootnote17, supra. 388DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is further recommended that unless on or before ten (10)days from thedate of the receipt of this Intermediate Report, the respondent notifies saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the respondentto take the action,aforesaid.It is further recommended that the allegation in the Board's complaint thatthe respondent engaged in surveillance of union meetings in violation of Section8 (1) of the Act,be dismissed.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 28,1942-any party may within fifteen(15) days from the date of the entry of theorder transferring the case to the Board,pursuant to Section 32 of Article IIof said Rules and Regulations,filewith the Board, Rochambeau Building, Wash-ington, D. C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding(including rulings upon all motions or objections)as be reliesupon, together with the original and four copies of a brief in support thereof.As further provided in said Section 33, should any party desire permission toargue orally before the Board, request therefor must be made in writing tothe Board within ten(10) days from the date of the order transferring the caseto the Board.WILLIAM E. SPENCER,Trial Examiner.,Dated September 6, 1943.